Citation Nr: 1205211	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  03-19 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for right-sided paralysis due to a disability of the back.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The appellant had active duty from September 1966 to August 1969, to include service in the Republic of Vietnam.  

This matter initially came to the Board of Veterans' Appeals, hereinafter the Board, on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The appellant provided testimony during a hearing at the RO before the undersigned Acting Veterans Law Judge (AVLJ) in February 2005.  A transcript of that hearing is of record.  

It is noted that in Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned AVLJ noted the basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  Additionally, this AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the appellant nor his representative has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2011) or identified any prejudice in the conduct of the Board hearing. 

Upon reviewing the claim, in December 2005 the Board reopened the appellant's previously denied claim, and then remanded the reopened claim to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.  The claim was subsequently returned and reviewed, and it was determined that further action on the claim needed to occur.  Hence, the claim was once again remanded to the AMC in August 2009.  

After the claim was again returned to the Board for review, it was determined that further medical information was needed.  As such, in September 2011, the Board referred the matter to the Veterans Health Administration (VHA) for an advisory opinion concerning the service member's claimed right-sided paralysis.  See 38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2011), see generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The VHA advisory opinion was rendered in October 2011, and has been included in the claims folder for review. 


FINDINGS OF FACT

1.  While in service, the appellant began experiencing neurological deficits on his right side of his body including his appendages.  While stationed in the Republic of Vietnam, the appellant was subject to an explosion that propelled him a number of feet causing further neurological complaints of his right side.

2.  Resolving all doubt in the Veteran's favor, his neurological deficits of the right side had their onset during active military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, his right-sided neurological deficits were incurred during active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) substantially amended the provisions of Chapter 51 of Title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims. VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 5103). 

In view of the favorable disposition of this appeal, as discussed below, VA has satisfied its duty to assist the appellant in apprising him as to the evidence needed, and in obtaining evidence pertaining to him claim, under the VCAA. 

II.  Factual Background and Legal Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The appellant has come before the VA asking that service connection be granted for right-sided paralysis that he attributes to his military service and/or a service-connected disability.  Service connection is in effect for residuals of third degree burns to the his left lower extremity and healed scars from burns and grafts to the left leg, abdomen, right hand, and chest.

The appellant's service treatment records indicate that, in September 1967 and July 1968, he complained of leg cramps, numbness, and pressure at the base of his spine.  Hot soaks were advised and reassurance provided in September 1967.  Results of x-ray films of the lumbar spine taken in July 1968 were "normal".  The clinical diagnosis was muscle spasms of unknown etiology.  In November 1968, the Veteran sustained upper and lower extremity burns when a rocket hit the truck in which he was riding on top.  

Post service, shortly after his discharge from service, in October 1969, the appellant was in a motor vehicle accident and, in November and December 1969, he was treated at a VA hospital for complaints of numbness and weakness in his right hand.  Neurological examinations yielded diagnoses of multiple sclerosis but, in September 1970, a VA examiner diagnosed possible multiple sclerosis.  In September 1971, another VA examiner opined that there was insufficient evidence to diagnose multiple sclerosis.  

Other post-service records show that the appellant was diagnosed with multiple level degenerative spondylosis and back stenosis, and underwent lumbar and cervical laminectomies in 1998 and 2002, respectively.  It is on the basis of these continuous since service symptoms and manifestations that the appellant asks for VA compensation benefits.  

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Even if there is no record of arthritis and certain neurological disorders in service, its incurrence in service will be presumed if the disease was manifest to a compensable degree within one year after separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Multiple sclerosis will be presumed if manifested within seven years of separation from active service.  Id.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  Id. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficent to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Id.; see also 38 C.F.R. § 3.310(b).  With regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiner v. Brown, 7 Vet. App. 513, 516-17 (1995).

In support of his claim, the Veteran points to a March 2005 letter written by a physician assistant with Dr. B.D.B., Assistant Professor of Neurosurgery of the Mayo Clinic, who stated that the appellant's right side was injured while he was on active duty.  Dr. B. suggested that it was certainly reasonable to conclude that the symptoms, such as reduced feeling in the right arm and side, were related to the injury, and it was also reasonable to conclude that the current symptoms experienced by the appellant were related to the injury that occurred in service in 1968.  

As noted, in December 2005, the Board sought additional medical evidence concerning the etiology of the Veteran's claimed right-sided paralysis.  A VA examination was accomplished in January 2009.  The appellant was diagnosed with peripheral neuropathy of both hands and feet secondary to laminectomies of the cervical and lumbar segments of the spine.  The examiner concluded that the appellant was suffering from right-sided paralysis and that such a condition was secondary to his back disorders.  An etiological opinion was not provided in the January 2009 or the January 2010 addendum submitted by the VA examiner.  

In October 2011, a VA staff neurologist at the VA medical center (VAMC) in Orlando, Florida, provided a lengthy written response to the Board's September 2011 request for a VHA opinion.  According to the VA medical specialist:

	. . . it should be noted that this is only a chart review and that I have not personally interviewed, nor have I examined the veteran who is claiming the disability.  Any medical opinion provided is only based on the evidence submitted for review which consists of a 5 volume claims folders of records that together are around 1.5 feet thick and which was diligently reviewed in the pertinent parts.

The VA neurologist then reviewed in detail the complex medical course of the Veteran's claimed disorder.  He noted that the Veteran reported chronic back pain since 1968 and that his disorders included cervical and lumbar spondylosis, congenital narrowing of the spinal canal, cervical spondylitic myelopathy, multilevel degenerative disk disease of both the cervical and lumbar spine, peripheral neuropathy of the lower extremities, and left and right cervical radiculopathies.  The VHA expert provided an opinion as to the origin of the Veteran's right-sided paralysis, stating.  

I agree with the patient's neurosurgeon, [Dr. B.D.B.]..., who stated that the patient's neurological condition may be related to injuries in 1968 when the patient was thrown from a distance while under attack during active duty in Vietnam.  It was suggested by [Dr. B.], and we agree, that it was certainly reasonable that symptoms the patient is currently having at the time could be related to the 1968 incident and it is also reasonable that this may be precipitating a chain of events which culminated in the symptoms the patient eventually developed.

Therefore it is as likely as not that the patient's present neurological condition is related to the patient's military service.  

In this instance, there is competent medical evidence in support of the appeal.  There is no dispute that the appellant now suffers from right-sided paralysis and that, while in service, prodromas of some kind manifested themselves.  The question that the Board must answer is whether this condition is etiologically related to his service. 

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  

Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, there are two medical opinions that indicate a relationship between the appellant's current disorder and his military service.  While the file contains one VA examiner's opinion that concluded that such an opinion, either positively or negatively, could not be given because the findings would be speculative, Dr. B. the Veteran's treating neurosurgeon from the Mayo Clinic, and the VHA neurologist were clear that such an opinion could be provided.  Both Dr. B. and the VHA neurologist opined that the appellant's current disability was causally or etiologically related to his military service to include an injury in service.  

It is further noted that the VHA doctor extensively reviewed the appellant's medical records and provided a detailed rationale to support his opinion that included reference to relevant treatment from the appellant's military service to the present to substantiate his hypothesis. 

Here, a medical expert has fairly considered all the evidence and his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VHA specialist's opinion on which it bases its determination that service connection for the claimed right-sided paralysis is warranted. 

As such, the Board attaches the most significant probative value to the VHA expert's opinion that is entirely consistent with the opinion rendered by Dr. B. of the Mayo Clinic.  Their opinions are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the appellant.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Thus, the Board finds that, with the resolution of reasonable doubt in the appellant's favor, it is as likely as not that his current right-sided paralysis was the result of, or caused by, his active military service.  As such, service connection is warranted and his claim must be granted. 



CONTINUED ON NEXT PAGE



ORDER

Service connection for right-sided neurological deficits is granted.  




____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


